Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution History
	The following is a brief summary of the prosecution history in this reissue application:
On March 17, 2016, the present application was filed as a reissue of U.S. Patent No. 8,677,061, with original patent claims 1-16 and new claims 17-98.
On March 20, 2018, the USPTO mailed a non-final rejection including a restriction to six groups of claims.  In this Office action, Group 1, claims 1-16, was constructively elected by original presentation.  The declaration was objected to, claims 1-16 were rejected, and claims 17-98 were withdrawn from consideration.   
Further, in this Office action, applicant was advised that if all issues other than the defective declaration were resolved, applicant would be required to file a request for suspension for time to file a divisional reissue application directed to a non-elected claim, file such a divisional reissue application and argue that a complete response to the rejection has been made based on the filing of the divisional reissue application.
On July 19, 2018, applicant filed a response that overcame all objections and rejections in the application except those related to the defective declaration (a new reissue declaration was included with this response, however that declaration did not include a proper basis for reissue - typographical errors are not considered proper grounds for filing under 35 U.S.C. 251).
On October 15, 2018, since all other issues other than the defective declaration were resolved, the USPTO sent a Letter of Suspension with a reasons for allowance plus the following language:
“As the only remaining claims in this reissue application are the original patented claims (claim 16 was amended, but only to correct a typographical error) and these claims are seen as patentable, the prosecution of this reissue application is suspended for 2 months to give the applicant time to file a divisional reissue application to pursue one of the non-elected groups as described in the March 20, 2018 Office action. The original claims will be rejoined with the first divisional application that publishes as a reissue. Failure to file a divisional application within two months will result in the abandonment of this application. The error statement of the 7-19-2018 declaration is not acceptable. A typographical error is not sufficient reason for the issuance of a reissued patent. However, this is the only remaining issue in this application so the original claims will be rejoined with the first group of elected distinct claims when a suitable error statement regarding the new claims is submitted with the divisional application.”

On December 4, 2018, applicant filed divisional reissue application 16/209,330.  This was within the 2 month period set forth in the prior Office action.
Beginning May 20, 2019, the present application was suspended for varying periods, to allow time for the prosecution of 16/209,330.






Suspension of Prosecution
As the only remaining claims in this reissue application are the original patented claims (claim 16 was amended, but only to correct a typographical error) and these claims are seen as patentable, applicant was earlier given a two month period to file a divisional reissue application to pursue one of the non-elected groups as described in the March 20, 2018 Office action.
On December 4, 2018, patent owner filed a divisional reissue application, U.S Application Number 16/209,330, which is still being prosecuted. As the error statement of the declaration is the only remaining issue pertaining to the original patent claims, these claims will be rejoined with the first group of elected claims when the new claims are determined as patentable. The prosecution of this reissue application is suspended for 6 months to give the patent owner time to prosecute the ‘330 application.



CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B. James Peikari/
Primary Examiner
Art Unit 3992



 Conferees:  /A.J.K/Supervisory Patent Examiner, Art Unit 3992